Citation Nr: 9912587	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's degenerative disc disease of the lumbar 
spine with disc bulging.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from August 
1968 to May 1970.  He had additional service in the Reserves, 
which ended in June 1974.

In January 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, 
granted the veteran's claim for service connection for 
degenerative disc disease of the lumbar spine with disc 
bulging and assigned a 10 percent rating.  In a written 
statement received at the RO in March 1997, he contested the 
rating assigned.  He also subsequently filed a claim for 
service connection for degenerative disc disease of the 
cervical spine.  In March 1998, the RO denied service 
connection for degenerative disc disease of the cervical 
spine and determined he was not entitled to a rating higher 
than 10 percent for the degenerative disc disease of his 
lumbar spine with disc bulging.  He timely appealed the RO's 
decision to the Board of Veterans' Appeals (Board).

Since the veteran disagreed with the initial 10 percent 
rating assigned for the degenerative disc disease of his 
lumbar spine with disc bulging, the Board has recharacterized 
that issue as involving the propriety of the assignment of 
the initial rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).


FINDINGS OF FACT

1.  There is no competent medical or other evidence 
suggesting that the veteran had complaints or received 
treatment for disability of the cervical spine while in 
service or for many years after service, or that any of the 
current disability involving his cervical spine is related to 
his service (to include trauma experienced therein), or to 
the service-connected disability involving his low back.

2.  The veteran experiences recurring pain in his low back; 
he has no more than slight limitation of motion and no 
clinical evidence of radiculopathy.

CONCLUSIONS OF LAW

1.  The claim for service connection for degenerative disc 
disease of the cervical spine is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating higher than 10 percent for 
degenerative disc disease of the lumbar spine with disc 
bulging have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5292 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Degenerative Disc Disease of the 
Cervical Spine

The veteran alleges that he has developed degenerative disc 
disease (DDD) of the cervical spine as a result of the injury 
he sustained to his low back while on active duty in the 
military.

Service connection may be granted for disability due to an 
injury or a disease that was incurred in or aggravated by 
active service, or on a secondary basis for disability that 
is proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.310(a).  Section 3.310(a) also has been interpreted to 
permit secondary service connection for the degree of 
aggravation of a nonservice-connected condition that is 
proximately due to or the result of a service-connected 
condition.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Certain conditions, including degenerative joint 
disease/osteoarthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a prescribed period of time after service, which is 
one year for arthritis.  The presumption is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The preliminary determination that must be made with respect 
to the claim at issue, however, is whether it is "well 
grounded."  38 U.S.C.A. § 5107(a).  A claim is well grounded 
if it is "plausible, meritorious on its own or capable of 
substantiation."  Such a claim need not be conclusive, but 
only possible, to satisfy the initial burden of § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  The 
United States Court of Appeals for Veterans Claims (Court) 
also has held, however, although a claim need not be 
conclusive to be well grounded, competent evidence-and not 
just allegations-to justify concluding that the claim is at 
least plausible must nonetheless accompany it.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has 
further held that, where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, 
1 Vet. App. at 81).  The burden of showing the claim is well 
grounded-if judged by a fair and impartial individual-
resides with the veteran.  If it is determined he has not 
satisfied this initial burden, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.  
See Slater v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 
1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Evidence showing that a chronic 
condition subject to presumptive service connection, such as 
arthritis, became manifest to a compensable degree within a 
prescribed period after service (one year for arthritis) may 
satisfy the nexus requirement.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or within the 
presumptive period after service, and that he still has such 
condition.  See also 38 C.F.R. § 3.303(d).  Again, however, 
such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be well grounded on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or during any applicable presumptive period 
after service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Records concerning treatment and evaluation the veteran has 
received since service confirm that he has degenerative disc 
disease of his cervical spine and
two-level cervical spondylosis at C5-C6 and C6-C7, the latter 
of which is commonly referred to as degenerative joint 
disease (osteoarthritis).  See, e.g., the report of a January 
1998 VA compensation examination and the records of treatment 
and evaluation he received in September and October 1997 in a 
VA outpatient clinic and at a private clinic.  Hence, there 
is sufficient evidence of "current disability" to satisfy 
the first requirement of a well-grounded claim, 
and this point is not in dispute.  However, neither the 
second nor third criterion for a well-grounded claim have 
been met, as there is no competent evidence of an in-service 
injury or disease and of a nexus between the current 
disability and the in-service injury or disease.  Thus, the 
veteran's claim must be denied.

The veteran's service medical records do not reflect any 
complaints or treatment whatsoever for symptoms or pathology 
referable to his cervical spine.  There also is no medical 
evidence suggesting that he had a disability or impairment 
involving his cervical spine within the one-year presumptive 
period after his service ended, or for many years thereafter.  
Thus, the provisions pertaining to chronicity or continuity 
of symptomatology of a condition shown in service (see 
38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 498 
(1997)), or those pertaining to manifestation of a chronic 
condition within an applicable presumptive period 
after service (e.g., such as arthritis, as noted above), are 
not applicable.  Moreover, there is absolutely no medical 
evidence of record linking any of his current cervical 
conditions to his service, to include any incident therein, 
such as trauma, or to the service-connected disability 
affecting his low back.  In fact, the VA physician who 
examined the veteran most recently, in January 1998, 
expressly denied that such a relationship exist (and the 
veteran has neither presented nor indicated the existence of 
medical evidence that such a relationship, in fact, exists).  
Although the veteran contends otherwise, since he is a 
layman, he does not have the medical expertise and training 
to rebut the opinion of the VA examiner or to give a 
competent opinion, himself, on this determinative issue, so 
his opinions in this regard have no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
The Board emphasizes that a well-grounded claim for service 
connection requires medical evidence, and not just 
allegations.  See Tirpak, 2 Vet. App. at 610; Grottveit, 
5 Vet. App. at 93.  There is no such evidence in this case.

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for degenerative disc disease of the 
cervical spine is well grounded, VA is under no "duty to 
assist" him in developing the evidence pertinent to his 
claim.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997).  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
June 1998 Statement of the Case (SOC) of the requirement to 
submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its "duty to 
inform" him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).


B.  Propriety of Initial 10 Percent Rating Assigned for the 
Degenerative Disc Disease of the Lumbar Spine with Disc 
Bulging

As a preliminary matter, the Board finds that the veteran's 
claim for a rating higher than 10 percent for his low back 
disability is plausible and, therefore, well grounded within 
the meaning of 38 U.S.C.A. § 5107(a).  A claim, as here, that 
a service-connected disability has become more severe is well 
grounded where the claimant asserts that a higher rating is 
justified due to an increase in severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
When a claimant submits a well-grounded claim, VA must assist 
him in developing the facts pertinent to his claim.  Id.  The 
Board is satisfied that all available relevant evidence has 
been obtained regarding the claim and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in VA's Schedule for Rating Disabilities-which are 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If the 
disability at issue is of a musculoskeletal nature or origin, 
then VA may, in addition to applying the regular schedular 
criteria, consider granting a higher rating for functional 
impairment caused by pain, weakness, excess fatigability, 
or incoordination-assuming these factors are not already 
contemplated by the governing rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  His current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the Court emphasized the 
distinction between a new claim for an increased (i.e., 
higher) rating for an already service-connected disability, 
as opposed to a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating 
where the disability in question has just been recognized as 
service connected.  In the former instance, the Court held 
that the holding of Francisco-that the current level of 
disability is of primary importance when assessing an 
increased rating claim-applies.  In the latter case, 
however, where, as here, the veteran has expressed 
dissatisfaction with the assignment of the initial 10 percent 
rating, the Francisco holding does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged ratings."

In this appeal, the RO has issued a Statement of the Case 
(SOC) that does not explicitly reflect consideration of the 
propriety of the initial rating, or include a discussion of 
whether "staged ratings" would be appropriate in this 
instance.  However, the Board does not consider it necessary 
to remand this claim to the RO for issuance of a Supplemental 
Statement of the Case (SSOC) on this issue.  This is because 
the claims file reflects consideration of additional evidence 
in light of the applicable rating criteria at various times 
during the appeal.  When service connection was established 
for the low back disability in January 1997 and a 10 percent 
rating assigned, the decision included consideration of all 
of the evidence available at that time, and the RO 
subsequently issued another rating decision in March 1998 
reflecting consideration of the additional evidence submitted 
since the initial rating determination.  Thus, the RO 
effectively considered the appropriateness of its initial 
rating under the applicable rating criteria in conjunction 
with the submission of the additional evidence at various 
times during the pendency of the appeal.  The Board considers 
this to be tantamount to a determination of whether "staged 
ratings" were appropriate; consequently, the Board finds 
that a remand of this appeal would not be productive, as it 
would not produce a markedly different analysis on the RO's 
part, or give rise to markedly different arguments on the 
veteran's part.  Therefore, the Board will proceed with the 
adjudication of the claim on the merits.

The veteran alleges that a higher rating is warranted because 
he has been experiencing increasing pain and limitation of 
motion ("stiffness") in his low back, in addition to 
radiculopathy affecting his lower extremities, particularly 
his left leg, manifested by numbness, weakness, etc.  He says 
his symptoms are most problematic during and after prolonged 
activity of any sort, such as standing, walking, or sitting.

The veteran's low back disability is rated according to the 
criteria of 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5292.  Code 5010 pertains to arthritis due to trauma, which-
if substantiated by X-ray findings-is rated as degenerative 
arthritis (osteoarthritis) under Code 5003.  This, in turn, 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint/joints 
involved (here, Code 5292 for limitation of motion of the 
lumbar spine).  Under Code 5292, if the limitation of motion 
is slight, a 10 percent rating is warranted; if moderate, 20 
percent; and if severe, 40 percent.  When, however, 
the limitation of motion is noncompensable, a 10 percent 
rating is nevertheless assignable if there is X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating is assignable for the 
aforementioned showings plus occasional incapacitating 
exacerbations.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.

The earlier dated evidence includes the results of a March 
1991 lumbar thermogram, which was abnormal and disclosed 
evidence of an S-1 nerve root irritation; April 1991 
statements from two of the veteran's private treating 
physicians, which, collectively, discussed the results of 
that procedure and indicated that he had only "mildly 
restricted" range of motion on forward flexion and backward 
extension, completely normal ("full") range of motion on 
lateral flexion and rotation, without pain or discomfort, and 
no significant signs of sciatic neuropathy/radiculopathy; and 
the results of an August 1991 VA compensation examination, 
which showed no evidence of sensory or motor deficits, 
forward flexion to 80 degrees, backward extension to 
20 degrees, lateral flexion to the left to 18 degrees and to 
the right to 25 degrees, and rotation to each side 
(i.e., bilaterally) to 30 degrees.

The more recent evidence includes the results of magnetic 
resonance imaging (MRI) studies conducted in February 1993 at 
a private clinic, which disclosed, among other findings, 
evidence of degenerative disc disease with minimal diffuse 
disc bulging at the L4-L5 and L5-S1 levels, and no signs of 
discrete disc herniation or nerve root compression; an 
October 1996 statement from another private physician 
discussing the results of the MRI studies and the origin of 
the low back pathology; and the results of a November 1996 VA 
compensation examination, which showed no evidence of sensory 
or motor deficits or other neurological impairment, and 
forward flexion of the lumbosacral spine to 90 degrees, 
without difficulty, and lateral flexion to 40 degrees, 
bilaterally.  That VA examiner also indicated in his 
diagnosis that the results of his evaluation of the veteran 
were unremarkable ("normal"); the low back pain with 
degenerative joint disease (DJD), spondylosis, and minimal 
disc bulging were diagnosed by history only.

The records concerning the treatment and evaluation from 1991 
to 1996 do not support a rating higher than 10 percent.  
Although there was evidence of degenerative disc disease and 
disc bulging at L4-L5 and L5-S1, the majority of the findings 
concerning, for example, range of motion in the low back were 
either within normal limits or, worse case scenario, were no 
more than slightly less than normal, which, pursuant to Code 
5292, is commensurate with a rating at the presently assigned 
level.  There also was no clinical evidence of functional 
impairment due to sciatic neuropathy/radiculopathy, despite 
the veteran's complaints of radiating symptoms (e.g., pain, 
numbness, weakness, etc.) involving his left lower extremity, 
so he also is not entitled to a higher rating under any of 
the criteria of Code 5293 (for Intervertebral Disc Syndrome).

The results of the most recent VA compensation examination in 
January 1998 are even less compelling for assignment of a 
rating higher than 10 percent.  During that evaluation, the 
bulk of the veteran's complaints-and the findings noted on 
objective clinical evaluation-primarily pertained to 
impairment involving the cervical segment of his spine, as 
opposed to the lumbosacral segment which is service 
connected.  The examiner could not detect any signs 
whatsoever in the lumbar area of point tenderness, muscle 
spasm, limitation of motion (LOM), or radiculopathy or 
related neurological impairment.  Interestingly, he also 
indicated that there was no X-ray evidence of degenerative 
disc disease (DDD) or degenerative joint disease (DJD) 
involving the lumbar spine, and he went on to note that any 
additional opinions for purposes of discussing the 
considerations (weakness, excess fatigability/lack of 
endurance, etc.) cited by the Court in DeLuca would have to 
be of a purely speculative nature.

While the Board does not doubt that the veteran experiences 
recurring pain as a result of his service-connected low back 
disability, pain is commonly associated with the arthritis 
affecting his low back and, indeed, the RO took this into 
account when initially granting service connection and 
assigning a 10 percent rating.  See the report of the January 
1997 rating decision.  The more dispositive question is the 
extent to which pain and any of the other factors alluded to 
above, if present, result in actual functional impairment.  
According to the medical and other evidence of record, the 
extent of functional impairment resulting from pain, the only 
one of the above considerations medically shown, is not more 
than that contemplated by a 10 percent rating.  Furthermore, 
since this rating reflects the greatest degree of disability 
shown by the evidence of record, at any time since service, 
much less since the date of the initial claim, there is no 
basis upon which to assign a "staged rating" as noted by 
the Court in Fenderson.

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The above decision is based on the pertinent provisions of 
the VA's Schedule for Rating Disabilities.  Additionally, 
however, the Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
low back disability since there has been no showing that it 
has caused marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation), or 
necessitated frequent periods of hospitalization, or that the 
disability otherwise renders impracticable the application of 
the regular schedular standards.  In the absence of evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for degenerative disc disease of the 
cervical spine is denied.

The claim for a rating higher than 10 percent for 
degenerative disc disease of the lumbar spine with disc 
bulging is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

